Case 2:14-cv-00601-MHT-JTA Document 3060-1 Filed 11/16/20 Page 1 of 5




          Exhibit A
                                   Case 2:14-cv-00601-MHT-JTA Document 3060-1 Filed 11/16/20 Page 2 of 5


                                                                                   Quarterly Staffing Report
                                                                                 July 2020 to September 2020
                                                                       1                2                    3                       4                  5            6                7                  8
                                                                                                                            Hours Counted But                                Total Hours (total of
                                                                                                                            Not Worked (CME,                     Credit for     preceding four
                                                                                 Adjusted FTEs in                             Training, Corp.                     Vacated    columns or the total
                                                      Contract   Total FTEs in   Quarterly Hours Hours Actually Worked          Functions)        FMLA Hours Positions        hours described in
Facility                      Position                  FTEs    Quarterly Hours       (0.85)        (2.2.2.5(a)-(d))            (2.2.2.5(e))       (2.2.2.5(g)) (2.2.2.5(f))       2.2.2.5)         Fill Rate
ADOC - BIBB CF                MH Clerk                     1.00           528.00           448.80                 492.50                     0.00          0.00         0.00                 492.50 100.00%
ADOC - BIBB CF                MH CRNP                      0.50           264.00           224.40                 153.85                     0.00          0.00         0.00                 153.85    68.56%
ADOC - BIBB CF                MH LPN                       1.40           739.20           628.32                 354.75                     0.00          0.00         0.00                 354.75    56.46%
ADOC - BIBB CF                MH Observer                  2.00          1056.00           897.60                2064.50                     0.00          0.00         0.00                2064.50 100.00%
ADOC - BIBB CF                MH Site Program Mgr          1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - BIBB CF                MHP Licensed                 2.50          1320.00          1122.00                 741.95                     0.00          8.00         0.00                 749.95    66.84%
ADOC - BIBB CF                Psychiatrist                 0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
ADOC - BIRMINGHAM CBF/CWC     MH LPN                       0.50           264.00           224.40                    0.00                    0.00          0.00         0.00                   0.00      0.00%
ADOC - BIRMINGHAM CBF/CWC     MHP Licensed                 1.00           528.00           448.80                 502.50                     0.00          0.00         0.00                 502.50 100.00%
ADOC - BIRMINGHAM CBF/CWC     Psychiatrist                 0.20           105.60             89.76                123.75                     0.00          0.00         0.00                 123.75 100.00%
ADOC - BULLOCK CF             MH AA                        2.00          1056.00           897.60                 974.00                     0.00          0.00         0.00                 974.00 100.00%
ADOC - BULLOCK CF             MH Activity Tech             6.00          3168.00          2692.80                2451.50                     0.00        144.00      120.00                 2715.50 100.00%
ADOC - BULLOCK CF             MH ADON                      1.00           528.00           448.80                 166.75                     0.00          0.00         0.00                 166.75    37.15%
ADOC - BULLOCK CF             MH Clerk                     1.00           528.00           448.80                 470.75                     0.00          0.00         0.00                 470.75 100.00%
ADOC - BULLOCK CF             MH CRNP                      1.40           739.20           628.32                 628.32                     0.00          0.00         0.00                 628.32 100.00%
ADOC - BULLOCK CF             MH LPN                      11.70          6177.60          5250.96                5579.25                     0.00          0.00      105.60                 5684.85 100.00%
ADOC - BULLOCK CF             MH Observer                  6.00          3168.00          2692.80                6131.00                     0.00          0.00      160.00                 6291.00 100.00%
ADOC - BULLOCK CF             MH RN                        4.20          2217.60          1884.96                1817.76                     0.00          0.00        67.20                1884.96 100.00%
ADOC - BULLOCK CF             MH RTU/SU Coordinator        1.00           528.00           448.80                 476.25                     0.00          0.00         0.00                 476.25 100.00%
ADOC - BULLOCK CF             MH Site Program Mgr          1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - BULLOCK CF             MHP Licensed                 8.40          4435.20          3769.92                2546.70                   16.00           0.00      160.00                 2722.70    72.22%
ADOC - BULLOCK CF             Psychiatrist                 2.00          1056.00           897.60                1070.93                     0.00          0.00         0.00                1070.93 100.00%
ADOC - BULLOCK CF             Psychologist PhD             1.00           528.00           448.80                    0.00                    0.00          0.00         0.00                   0.00      0.00%
ADOC - BULLOCK OUTPATIENT     MH Clerk                     1.00           528.00           448.80                 534.00                     0.00          0.00         0.00                 534.00 100.00%
ADOC - BULLOCK OUTPATIENT     MH CRNP                      1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - BULLOCK OUTPATIENT     MH LPN                       1.40           739.20           628.32                 628.32                     0.00          0.00         0.00                 628.32 100.00%
ADOC - BULLOCK OUTPATIENT     MH RN                        1.40           739.20           628.32                 628.32                     0.00          0.00         0.00                 628.32 100.00%
ADOC - BULLOCK OUTPATIENT     MH Site Program Mgr          1.00           528.00           448.80                 272.50                     0.00         80.00         0.00                 352.50    78.54%
ADOC - BULLOCK OUTPATIENT     MHP Licensed                 4.20          2217.60          1884.96                 857.00                     0.00          0.00      160.00                 1017.00    53.95%
ADOC - BULLOCK OUTPATIENT     Psychiatrist                 1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - DONALDSON CF           MH Activity Tech             4.00          2112.00          1795.20                1260.00                     0.00          0.00        64.00                1324.00    73.75%
ADOC - DONALDSON CF           MH ADON                      1.00           528.00           448.80                 216.00                     0.00          0.00         0.00                 216.00    48.13%
ADOC - DONALDSON CF           MH Clerk                     1.00           528.00           448.80                 488.50                     0.00          0.00         0.00                 488.50 100.00%
ADOC - DONALDSON CF           MH CRNP                      1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - DONALDSON CF           MH LPN                       9.80          5174.40          4398.24                2834.80                     0.00         80.00      632.00                 3546.80    80.64%
ADOC - DONALDSON CF           MH Observer                  8.00          4224.00          3590.40                4379.50                     0.00          0.00      456.00                 4835.50 100.00%
ADOC - DONALDSON CF           MH RN                        4.20          2217.60          1884.96                1356.96                     0.00          0.00      528.00                 1884.96 100.00%
ADOC - DONALDSON CF           MH Site Program Mgr          1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - DONALDSON CF           MHP Licensed                 5.00          2640.00          2244.00                2244.00                     0.00          0.00         0.00                2244.00 100.00%
ADOC - DONALDSON CF           Psychiatrist                 1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - DONALDSON CF           Psychologist PhD             1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - DONALDSON OUTPATIENT   MH Clerk                     1.00           528.00           448.80                 502.50                     0.00          0.00         0.00                 502.50 100.00%
ADOC - DONALDSON OUTPATIENT   MH CRNP                      0.50           264.00           224.40                 142.75                     0.00          0.00         0.00                 142.75    63.61%
ADOC - DONALDSON OUTPATIENT   MH LPN                       1.40           739.20           628.32                 628.32                     0.00          0.00         0.00                 628.32 100.00%
ADOC - DONALDSON OUTPATIENT   MH RN                        1.40           739.20           628.32                 557.92                     0.00          0.00        70.40                 628.32 100.00%
                                   Case 2:14-cv-00601-MHT-JTA Document 3060-1 Filed 11/16/20 Page 3 of 5


                                                                                      Quarterly Staffing Report
                                                                                    July 2020 to September 2020
                                                                          1                2                    3                       4                  5            6                7                  8
                                                                                                                               Hours Counted But                                Total Hours (total of
                                                                                                                               Not Worked (CME,                     Credit for     preceding four
                                                                                    Adjusted FTEs in                             Training, Corp.                     Vacated    columns or the total
                                                         Contract   Total FTEs in   Quarterly Hours Hours Actually Worked          Functions)        FMLA Hours Positions        hours described in
Facility                      Position                     FTEs    Quarterly Hours       (0.85)        (2.2.2.5(a)-(d))            (2.2.2.5(e))       (2.2.2.5(g)) (2.2.2.5(f))       2.2.2.5)         Fill Rate
ADOC - DONALDSON OUTPATIENT   MH Site Program Mgr             1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - DONALDSON OUTPATIENT   MHP Licensed                    2.80          1478.40          1256.64                1188.35                     0.00          0.00         0.00                1188.35    94.57%
ADOC - DONALDSON OUTPATIENT   Psychiatrist                    0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
ADOC - EASTERLING CF          MH Clerk                        1.00           528.00           448.80                 464.75                     0.00          0.00         0.00                 464.75 100.00%
ADOC - EASTERLING CF          MH CRNP                         0.50           264.00           224.40                 212.00                     0.00          0.00         0.00                 212.00    94.47%
ADOC - EASTERLING CF          MH LPN                          1.40           739.20           628.32                 536.50                     0.00          0.00         0.00                 536.50    85.39%
ADOC - EASTERLING CF          MH Site Program Mgr             1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - EASTERLING CF          MHP Licensed                    2.80          1478.40          1256.64                 995.95                     8.00          0.00         0.00                1003.95    79.89%
ADOC - EASTERLING CF          Psychiatrist                    0.50           264.00           224.40                 201.75                     0.00          0.00         0.00                 201.75    89.91%
ADOC - FOUNTAIN CF            MH Clerk                        1.00           528.00           448.80                 604.00                     0.00          0.00         0.00                 604.00 100.00%
ADOC - FOUNTAIN CF            MH CRNP                         1.00           528.00           448.80                   42.00                    0.00          0.00         0.00                  42.00      9.36%
ADOC - FOUNTAIN CF            MH LPN                          1.00           528.00           448.80                 539.50                     0.00          0.00         0.00                 539.50 100.00%
ADOC - FOUNTAIN CF            MH Site Program Mgr             1.00           528.00           448.80                 483.50                     0.00          0.00         0.00                 483.50 100.00%
ADOC - FOUNTAIN CF            MHP Licensed                    2.00          1056.00           897.60                 929.50                     0.00          0.00        19.20                 948.70 100.00%
ADOC - FOUNTAIN CF            Psychiatrist                    0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
ADOC - FOUNTAIN CF            Psychologist PhD                0.50           264.00           224.40                    0.00                    0.00          0.00         0.00                   0.00      0.00%
ADOC - HAMILTON A&I           MH LPN                          0.80           422.40           359.04                 389.00                     0.00          0.00         0.00                 389.00 100.00%
ADOC - HAMILTON A&I           MH Medical Records Clerk        0.50           264.00           224.40                 246.50                     0.00          0.00         0.00                 246.50 100.00%
ADOC - HAMILTON A&I           MH Site Program Mgr             1.00           528.00           448.80                 503.75                     0.00          0.00         0.00                 503.75 100.00%
ADOC - HAMILTON A&I           MHP Licensed                    1.00           528.00           448.80                 513.75                     0.00          0.00         0.00                 513.75 100.00%
ADOC - HAMILTON A&I           Psychiatrist                    0.25           132.00           112.20                 164.50                     0.00          0.00         0.00                 164.50 100.00%
ADOC - HOLMAN CF              MH Clerk                        1.00           528.00           448.80                 464.50                     0.00          0.00         0.00                 464.50 100.00%
ADOC - HOLMAN CF              MH CRNP                         1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - HOLMAN CF              MH LPN                          2.40          1267.20          1077.12                 467.98                     0.00          0.00         8.00                 475.98    44.19%
ADOC - HOLMAN CF              MH Observer                     5.00          2640.00          2244.00                3983.75                     0.00          0.00         0.00                3983.75 100.00%
ADOC - HOLMAN CF              MH Site Program Mgr             1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - HOLMAN CF              MHP Licensed                    2.00          1056.00           897.60                 299.55                     0.00          0.00         0.00                 299.55    33.37%
ADOC - HOLMAN CF              Psychiatrist                    0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
ADOC - HOLMAN CF              Psychologist PhD                0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
ADOC - KILBY CF               MH Clerk                        2.00          1056.00           897.60                1109.00                     0.00          0.00         0.00                1109.00 100.00%
ADOC - KILBY CF               MH CRNP                         0.75           396.00           336.60                 212.05                     0.00          0.00         0.00                 212.05    63.00%
ADOC - KILBY CF               MH LPN                          4.00          2112.00          1795.20                1637.79                     0.00          0.00         0.00                1637.79    91.23%
ADOC - KILBY CF               MH Observer                     6.00          3168.00          2692.80               11219.50                     0.00          0.00         0.00              11219.50 100.00%
ADOC - KILBY CF               MH RN                           1.40           739.20           628.32                   66.25                    0.00          0.00         0.00                  66.25    10.54%
ADOC - KILBY CF               MH RTU/SU Coordinator           1.00           528.00           448.80                 576.75                     0.00          0.00         0.00                 576.75 100.00%
ADOC - KILBY CF               MH Site Program Mgr             1.00           528.00           448.80                 518.25                     0.00          0.00         0.00                 518.25 100.00%
ADOC - KILBY CF               MHP Licensed                    5.00          2640.00          2244.00                2387.25                     0.00          0.00         0.00                2387.25 100.00%
ADOC - KILBY CF               Psychiatrist                    1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - KILBY CF               Psychologist PhD                1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - KILBY CSU              MH Clerk                        0.50           264.00           224.40                 310.25                     0.00          0.00         0.00                 310.25 100.00%
ADOC - KILBY CSU              MH CRNP                         0.25           132.00           112.20                    0.00                    0.00          0.00         0.00                   0.00      0.00%
ADOC - KILBY CSU              MH LPN                          4.20          2217.60          1884.96                1444.96                     0.00         80.00      360.00                 1884.96 100.00%
ADOC - KILBY CSU              MH RN                           1.40           739.20           628.32                 404.00                     0.00          0.00         0.00                 404.00    64.30%
ADOC - KILBY CSU              MHP Licensed                    2.40          1267.20          1077.12                1151.00                     0.00          0.00      168.00                 1319.00 100.00%
ADOC - KILBY CSU              Psychiatrist                    0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
                                  Case 2:14-cv-00601-MHT-JTA Document 3060-1 Filed 11/16/20 Page 4 of 5


                                                                                Quarterly Staffing Report
                                                                              July 2020 to September 2020
                                                                    1                2                    3                       4                  5            6                7                  8
                                                                                                                         Hours Counted But                                Total Hours (total of
                                                                                                                         Not Worked (CME,                     Credit for     preceding four
                                                                              Adjusted FTEs in                             Training, Corp.                     Vacated    columns or the total
                                                   Contract   Total FTEs in   Quarterly Hours Hours Actually Worked          Functions)        FMLA Hours Positions        hours described in
Facility                     Position                FTEs    Quarterly Hours       (0.85)        (2.2.2.5(a)-(d))            (2.2.2.5(e))       (2.2.2.5(g)) (2.2.2.5(f))       2.2.2.5)         Fill Rate
ADOC - KILBY CSU             Psychologist PhD           0.50           264.00           224.40                   55.70                    0.00          0.00         0.00                  55.70    24.82%
ADOC - LIMESTONE CF          MH Clerk                   1.00           528.00           448.80                 488.00                     0.00          0.00         0.00                 488.00 100.00%
ADOC - LIMESTONE CF          MH CRNP                    1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - LIMESTONE CF          MH LPN                     2.40          1267.20          1077.12                 983.52                     0.00          0.00        93.60                1077.12 100.00%
ADOC - LIMESTONE CF          MH Observer                3.00          1584.00          1346.40                2377.50                     0.00          0.00         0.00                2377.50 100.00%
ADOC - LIMESTONE CF          MH Site Program Mgr        1.00           528.00           448.80                 461.90                     0.00          0.00         0.00                 461.90 100.00%
ADOC - LIMESTONE CF          MHP Licensed               4.50          2376.00          2019.60                1699.60                     0.00          0.00      320.00                 2019.60 100.00%
ADOC - LIMESTONE CF          Psychiatrist               0.75           396.00           336.60                 437.26                     0.00          0.00         0.00                 437.26 100.00%
ADOC - LIMESTONE CF          Psychologist PhD           1.00           528.00           448.80                    0.00                    0.00          0.00         0.00                   0.00      0.00%
ADOC - MONTGOMERY WOMEN'S    MH CRNP                    0.50           264.00           224.40                    1.50                    0.00          0.00         0.00                   1.50      0.67%
ADOC - MONTGOMERY WOMEN'S    MH LPN                     0.50           264.00           224.40                 464.25                     0.00          0.00        88.00                 552.25 100.00%
ADOC - MONTGOMERY WOMEN'S    MHP Licensed               1.50           792.00           673.20                 698.50                     0.00          0.00         0.00                 698.50 100.00%
ADOC - ST. CLAIR CF          MH Clerk                   1.00           528.00           448.80                 503.00                     0.00          0.00        28.80                 531.80 100.00%
ADOC - ST. CLAIR CF          MH CRNP                    0.50           264.00           224.40                 242.25                     0.00          0.00         0.00                 242.25 100.00%
ADOC - ST. CLAIR CF          MH LPN                     1.00           528.00           448.80                 570.75                     0.00          0.00         0.00                 570.75 100.00%
ADOC - ST. CLAIR CF          MH Site Program Mgr        1.00           528.00           448.80                 438.25                     0.00          0.00         0.00                 438.25    97.65%
ADOC - ST. CLAIR CF          MHP Licensed               1.75           924.00           785.40                1267.75                     0.00          0.00         0.00                1267.75 100.00%
ADOC - STATON CF             MH Clerk                   2.00          1056.00           897.60                1019.50                     0.00          0.00         0.00                1019.50 100.00%
ADOC - STATON CF             MH CRNP                    1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - STATON CF             MH LPN                     2.80          1478.40          1256.64                1204.00                     0.00          0.00         0.00                1204.00    95.81%
ADOC - STATON CF             MH RN                      2.80          1478.40          1256.64                 660.70                     0.00         20.50         0.00                 681.20    54.21%
ADOC - STATON CF             MH Site Program Mgr        1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - STATON CF             MHP Licensed               5.00          2640.00          2244.00                1784.70                     0.00          0.00      176.00                 1960.70    87.38%
ADOC - STATON CF             Psychiatrist               1.00           528.00           448.80                 269.75                     0.00          0.00         0.00                 269.75    60.10%
ADOC - TUTWILER              MH Activity Tech           2.00          1056.00           897.60                 491.75                     0.00          0.00      176.00                  667.75    74.39%
ADOC - TUTWILER              MH ADON                    1.00           528.00           448.80                   12.25                    0.00         80.00         0.00                  92.25    20.55%
ADOC - TUTWILER              MH Clerk                   1.50           792.00           673.20                 951.75                     0.00          0.00         0.00                 951.75 100.00%
ADOC - TUTWILER              MH CRNP                    0.25           132.00           112.20                 112.20                     0.00          0.00         0.00                 112.20 100.00%
ADOC - TUTWILER              MH LPN                     5.70          3009.60          2558.16                1960.29                     0.00          0.00      503.20                 2463.49    96.30%
ADOC - TUTWILER              MH RN                      4.20          2217.60          1884.96                1644.96                     0.00          0.00      240.00                 1884.96 100.00%
ADOC - TUTWILER              MH Site Program Mgr        1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - TUTWILER              MHP Licensed               6.00          3168.00          2692.80                2232.70                     0.00          0.00      312.80                 2545.50    94.53%
ADOC - TUTWILER              Psychiatrist               0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
ADOC - TUTWILER              Psychologist PhD           1.00           528.00           448.80                 448.80                     0.00          0.00         0.00                 448.80 100.00%
ADOC - TUTWILER OUTPATIENT   MH CRNP                    0.75           396.00           336.60                 336.60                     0.00          0.00         0.00                 336.60 100.00%
ADOC - TUTWILER OUTPATIENT   MH LPN                     1.40           739.20           628.32                 307.45                     0.00          0.00         0.00                 307.45    48.93%
ADOC - TUTWILER OUTPATIENT   Psychiatrist               0.75           396.00           336.60                 336.60                     0.00          0.00         0.00                 336.60 100.00%
ADOC - TUTWILER OUTPATIENT   Psychologist PhD           1.00           528.00           448.80                   66.20                    0.00          0.00        88.00                 154.20    34.36%
ADOC - VENTRESS CF           MH Clerk                   1.00           528.00           448.80                 525.50                     0.00          0.00         0.00                 525.50 100.00%
ADOC - VENTRESS CF           MH CRNP                    0.50           264.00           224.40                 224.40                     0.00          0.00         0.00                 224.40 100.00%
ADOC - VENTRESS CF           MH LPN                     1.40           739.20           628.32                 264.10                     0.00          0.00         0.00                 264.10    42.03%
ADOC - VENTRESS CF           MH Site Program Mgr        1.00           528.00           448.80                 545.25                     0.00          0.00         0.00                 545.25 100.00%
ADOC - VENTRESS CF           MHP Licensed               2.80          1478.40          1256.64                1362.00                     0.00          0.00         0.00                1362.00 100.00%
ADOC - VENTRESS CF           Psychiatrist               0.50           264.00           224.40                 183.25                     0.00          0.00         0.00                 183.25    81.66%
ALABAMA CENTRAL OFFICE       MH AA                      2.00          1056.00           897.60                 476.25                     0.00          0.00         0.00                 476.25    53.06%
                              Case 2:14-cv-00601-MHT-JTA Document 3060-1 Filed 11/16/20 Page 5 of 5


                                                                                Quarterly Staffing Report
                                                                              July 2020 to September 2020
                                                                    1                2                    3                      4                  5            6                7                 8
                                                                                                                        Hours Counted But                                Total Hours (total of
                                                                                                                        Not Worked (CME,                     Credit for     preceding four
                                                                              Adjusted FTEs in                            Training, Corp.                     Vacated    columns or the total
                                                   Contract   Total FTEs in   Quarterly Hours Hours Actually Worked         Functions)        FMLA Hours Positions        hours described in
Facility                 Position                    FTEs    Quarterly Hours       (0.85)        (2.2.2.5(a)-(d))           (2.2.2.5(e))       (2.2.2.5(g)) (2.2.2.5(f))       2.2.2.5)        Fill Rate
ALABAMA CENTRAL OFFICE   MH Admin Coor                  1.00           528.00           448.80                 596.00                    0.00          0.00        56.00                652.00 100.00%
ALABAMA CENTRAL OFFICE   MH Asst Prgm Dir N             1.00           528.00           448.80                 496.00                    0.00          0.00         0.00                496.00 100.00%
ALABAMA CENTRAL OFFICE   MH Asst Prgm Dir S             1.00           528.00           448.80                 512.00                    0.00          0.00         0.00                512.00 100.00%
ALABAMA CENTRAL OFFICE   MH Asst Psychiatric Dir        1.00           528.00           448.80                 504.00                    0.00          0.00         0.00                504.00 100.00%
ALABAMA CENTRAL OFFICE   MH Clin Dir-Edu Trng           1.00           528.00           448.80                 488.00                    0.00          0.00         0.00                488.00 100.00%
ALABAMA CENTRAL OFFICE   MH CQI Assistant               1.00           528.00           448.80                 512.00                    0.00          0.00         0.00                512.00 100.00%
ALABAMA CENTRAL OFFICE   MH CQI Manager                 1.00           528.00           448.80                 504.00                    0.00          0.00         0.00                504.00 100.00%
ALABAMA CENTRAL OFFICE   MH Data-Reports Mgr            1.00           528.00           448.80                 544.50                    0.00          0.00         0.00                544.50 100.00%
ALABAMA CENTRAL OFFICE   MH Program Director            1.00           528.00           448.80                 464.00                    0.00          0.00         0.00                464.00 100.00%
ALABAMA CENTRAL OFFICE   MH Psychiatric Director        1.00           528.00           448.80                 472.00                    0.00          0.00         0.00                472.00 100.00%
ALABAMA CENTRAL OFFICE   MH Telehealth Coor             1.00           528.00           448.80                 510.25                    0.00          0.00         0.00                510.25 100.00%
